      Case 2:19-cv-01462-KJM-DB Document 5 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MULUGETA ATSBAHA,                                 No. 2:19-cv-1462 KJM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    WILLIAM BARR, ATTORNEY
      GENERAL,
15

16                       Defendant.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge as provided by Local Rule 302(c)(21).

20          On February 6, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days after service of the findings and

23   recommendations. The fourteen-day period has expired, and plaintiff has not filed any objections

24   to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
      Case 2:19-cv-01462-KJM-DB Document 5 Filed 04/20/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed February 6, 2020 (ECF No. 4) are adopted in
 5   full; and
 6           2. This action is dismissed without prejudice.
 7   DATED: April 17, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
